 Case 1-19-45886-cec          Doc 24-1      Filed 11/05/19      Entered 11/05/19 13:50:28




HERRICK, FEINSTEIN LLP
Avery S. Mehlman
Stephen B. Selbst
Scott C. Ross
2 Park Avenue
New York, NY 10016-9301
Telephone: (212) 592-1400
Facsimile: (212) 592-1500

Attorneysfor CSRE, LLC and Yechezkel Strulovitch

LWITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

WILLOUGHBY ESTATES LLC,                                         Case No. 19-45886 (cec)

                               Debtor.


           DECLARATION OF YECHEZKEL STRULOVITCH IN SUPPORT OF
         MOTION TO DISMISS AND IN OPPOSITION OF MOTION TO TURNOVER
                             DEBTOR’S RECORDS

         Yechezkel Strulovitch, declaring under penalty of pequry, pursuant to 28 U.S.C. § 1746,

says:

         1.     lam the Managing Member of CSRE LLC (“CSRE”), Willoughby Estates LLC

(“Willoughby Estates”) (through CSRE), and Willoughby Estates Operations LLC (“Willoughby

Operations”). As such, this declaration is based upon my personal knowledge, unless stated

otherwise. I am competent to testify to the facts set forth herein.

         2.     I submit this Declaration in Support of CSRE’s motion to dismiss the bankruptcy

petition pursuant to Section 1112(b) of the Bankruptcy Code and in opposition to Willoughby

Estates’ motion to turnover corporate records.

         3.     In his Declaration in Support of Turnover of Willoughby Estates’ Records, dated

October 7, 2019 (“Elkaim Turnover Declaration”), Raphael Barouch Eikaim (“Elkaim”) claims

to be the manager of Willoughby Estates. That claim is false; CSRE is the sole Managing
 Case 1-19-45886-cec          Doc 24-1     Filed 11/05/19     Entered 11/05/19 13:50:28




Member of Willoughby Estates and is its majority member. I am the sole member of CSRE and

act on its behalf.

        4.      CSRE did not authorize this bankruptcy filing and the law is clear that an

unauthorized filing must be dismissed. As described below, EUcaim’s claimed authority to file

the petition on behalf of Willoughby Estates is based on a Hebrew email from April 2015, which

purportedly transfers a portion of CSRE’s interest in Willoughby Estates, thereby allegedly

giving Elkaim control over the majority membership interest in Willoughby Estates. But that

email is not evidence of an agreement to transfer an interest in Willoughby Estates.

        5.      The falseness of Elkaim’s claims are vividly illustrated by the fact that Elkaim

(and parties aligned with him) filed numerous pleadings, sworn affidavits and declarations, some

as recently as February 2019, all of which stated that they were indirect minority investors in

Willoughby Estates, with CSRE being the majority owner.

        6.      At no time until now did Elkaim claim that any individual has a direct interest in

Willoughby Estates. Notably, those court filings were made from 2017 to 2019 — years later

than the April 2015 email Elkaim now purports to rely on. The Elkaim declaration makes no

disclosure of the multiple times these inconsistent positions have been taken in court pleadings.

But those statements are admissions that bind Elkaim and they cannot be disregarded.

Willoughby Estates’ Operating Agreement

       7.       Willoughby Estates’ Operating Agreement (the “Operating Agreement”), annexed

to the Elkaim Turnover Declaration, makes clear that CSRE is the majority and managing

member of Willoughby Estates. A copy of the Operating Agreement is also annexed hereto as

Exhibit 1. The first paragraph of the Operating Agreement provides that CSRE is the “owner of

fifty-four percent (54%) of the Company” and Willoughby Operations is “the owner of forty-six
 Case 1-19-45886-cec            Doc 24-1       Filed 11/05/19       Entered 11/05/19 13:50:28




percent (46%) of the Company.” Ex. 1 at 1. In reality, Willoughby Operations’ only has a

minority profit sharing interest in Willoughby Estates.

        8.      Section 2 of the Operating Agreement provides that the purpose of Willoughby

Estates is to acquire, own, develop, maintain and operate a direct interest in the property located

at 525 Willoughby Ave, Brooklyn, NY 11206 (the “Property”). Section 5(a)(i) of the Operating

Agreement provides that the “business and affairs of the [Willoughby Estates] shall be managed

byCSRE.”

        9.      Myself and Yechiel Oberlander are also the co-managing members of Willoughby

Operations. Ex. 1, § 5(b)(i); see also Ex. 2, f 27, which is the Second Amended Complaint (the

“Complaint”) in the Federal Court Action, described below, which states that myself and

Oberlander are “managers of [Willoughby Operations].”

The Federal Action

        10.     In 2017, a lawsuit was filed by Israeli investors (the “Individual Plaintiffs”)" who

alleged that they invested in various limited liability companies (the “LLC Plaintiffs” and

together with the Individual Plaintiffs, collectively, the “Plaintiffs”), which then acquired

minority interests in various limited liability companies (the “Holding Company Defendants”),

each of which owned a parcel of property in Brooklyn, NY (the “Investment Properties”). That

lawsuit is captioned Schonberg et al. v. Strulovitch et al. Case No. 17-cv-2161 and is pending

before Judge Amon in the Eastern District of New York (the “Federal Court Action”). A copy of

the Complaint is annexed hereto as Exhibit 2. In the Complaint, Willoughby Operations is

identified as one of the LLC Plaintiffs and Willoughby Estates is identified as one of the Holding

Company Defendants.



’ In paragraph 2 of the Complaint, it appears that Jacob Schonberg, Binyomin Schonberg, Binyomin Halpem and
Elkaim, the self-described “Original Plaintiffs,” are the lead plaintiffs in the Federal Court Action,
                                                    3
 Case 1-19-45886-cec         Doc 24-1      Filed 11/05/19       Entered 11/05/19 13:50:28




        11.    In the Complaint, the Individual Plaintiffs repeatedly allege that they are indirect

minority members of the Holding Company Defendants, through their investments in the LLC

Plaintiffs. The Plaintiffs also repeatedly allege that CSRE is the majority member of each of the

Holding Company Defendants. See, e.g., Ex. 2 at ff 2, 20, 21, 24, 170, 177. Nowhere in the

Complaint do the Plaintiffs claim that any person or entity, other than CSRE and the LLC

Plaintiffs, has a direct interest in any Holding Company Defendant, including Willoughby

Estates. Nowhere in the Complaint do the Plaintiffs claim to own or control a majority interest

in Willoughby Estates or any other Holding Company Defendant.

       12.     In November 2017, Judge Amon dismissed the Complaint.                A copy of the

decision is annexed hereto as Exhibit 3. In dismissing the Complaint, the court found that:

              In fact, the Individual Plaintiffs' interests in the twenty two parcels of
              real property is alleged to be three steps removed the actual property;
              taking the Individual Plaintiffs as step one, step two was the twenty
              two LLC Plaintiffs, which at some point, were given forty five
              percent interests in one of the Holding Company Defendants. The
              third step of this investment structure was the Holding Company
              Defendants, which each allegedly held the title to one of the twenty
              two investment properties. (Id.) CSRE, an entity that is purportedly
              wholly owned by defendants Oberlander and Strulovich, owns the
              remaining fifty five percent in each Holding Company Defendant.
              Ex. 3 at 5 (emphasis added).

       13.    In February 2019, fourteen months after the Complaint was dismissed, the

Plaintiffs moved for leave to amend the Complaint, a copy of which is annexed hereto as Exhibit

4 (the “Motion to Amend”). In the Motion to Amend, the Plaintiffs continue to argue that the

Individual Plaintiffs piuchased interests in the LLC Plaintiffs, which have minority interests in

the Holding Company Defendants, with CSRE as the majority owner of the Holding Company

Defendants. Ex. 4 at 3, 10, 11. The same position was taken by the Plaintiffs in their reply in

further support of the Motion to Amend, a copy of which is annexed hereto as Exhibit 5. at 3.

Nowhere in the Motion to Amend do the Plaintiffs claim that any person or entity, other than
 Case 1-19-45886-cec               Doc 24-1        Filed 11/05/19         Entered 11/05/19 13:50:28




CSRE and the LLC Plaintiffs, has a direct interest in any Holding Company Defendant,

including Willoughby Estates. Nowhere in the Motion to Amend do the Plaintiffs claim to own

or control a majority interest in Willoughby Estates or any other Holding Company Defendant.

The Foreclosure Proceeding

         14.      In March 2018, Willoughby Estates’ lender commenced a foreclosure proceeding

in Supreme Court, State of New York, Index No. 524520/2018 (the “Foreclosure Proceeding”).

         15.      In September 2018, Willoughby Operations sought to intervene in the Foreclosure

Proceeding (the “Motion to Intervene”).^               In support of the Motion to Intervene, Elkaim

submitted an affirmation that was filed on September 4, 2018 (the “Elkaim Intervention

Affirmation”), a copy of which is annexed hereto as Exhibit 6. In the Elkaim Intervention

Affirmation, Elkaim confirms that Willoughby Operations “owns a forty-five percent (45%)

membership interest in [Willoughby Estates]” and that “[t]he other fifty-five percent membership

interest in [Willoughby Estates] is held by CSRE ..., a limited liability company mostly owned

by [me].” Ex. 6, ff 2-3; sec also          8,12.

         16.     In its Memorandum of Law in Support of the Motion to Intervene, a copy of

which is annexed hereto as Exhibit 7. Willoughby Operations again argued that it “owned a 45%

membership interest in [Willoughby Estates]” and that I “indirectly control the other 55%

membership interest in [Willoughby Estates].” Ex. 7 at 2-3; see also id. at 4-5.

         17.     Nowhere in the Elkaim Intervention Affirmation or Motion to Intervene does

Elkaim or Willoughby Operations claim that any person or entity, other than CSRE and

Willoughby Operations, has a direct interest in Willoughby Estates. Nowhere in the Elkaim

Intervention Affirmation or Motion to Intervene does Elkaim or Willoughby Operations claim

that Plaintiffs have or control a majority interest in Willoughby Estates.

^ As set forth below, no one can act on behalf of Willoughby Operations (or any other LLC Plaintiff) other than
myself and Oberlander.
                                                         5
 Case 1-19-45886-cec           Doc 24-1     Filed 11/05/19     Entered 11/05/19 13:50:28




The Sham Bankruptcy Petition

           18.   On September 25, 2019, Benjamin Schonberg, Binyomin Mordechai Halpem,

Jacob Schonberg, Bertha Schonberg and Willoughby Operations purported to undertake an

“Action By Majority Written Consent Of Members” to “amend” [Willoughby Estates’] operating

agreement (the “Purported Amendment”), a copy of which is annexed hereto as Exhibit 8. The

Purported Amendment, inter alia, appointed Elkaim, Binyomin Halpem, and Benjamin

Schonberg as co-managers of Willoughby Estates and states that neither CSRE nor myself have

the authority to manage the business and affairs of Willoughby Estates. The day after executing

the Purported Amendment, Elkaim filed the instant bankmptcy petition on behalf of Willoughby

Estates.

           19.   In his Rule 1007-4 declaration, Elkaim claims that certain “investors had

purchased additional shares in [Willoughby Estates].” See Local Rule 1007-4 Declaration of

Raphael Barouch Eklaim, dated October 7, 2019 (“Elkaim Rule 1007-4 Declaration”), which is

annexed hereto as Exhibit 9. at f 20. But Elkaim’s declaration provides no details as to these

purported transfers.

       20.       In the Federal Court Action, my attorneys raised the issue of this sham bankmptcy

Petition to Judge Amon. Annexed hereto as Exhibit 10 is a copy of the letter filed by my

attorneys, with exhibits.

       21.       In response, the Plaintiffs submitted a letter to the Court, a copy of which is

annexed hereto as Exhibit 11. as well as an exhibit which is an email in Hebrew, dated April 1,

2015, which is annexed hereto as Exhibit 12. Plaintiffs suggested that this email is evidence of a

transfer of an interest in Willoughby Estates (the “Purported Transfer”). Plaintiffs failed to
 Case 1-19-45886-cec         Doc 24-1      Filed 11/05/19      Entered 11/05/19 13:50:28




submit to the Court a certified translation of the Purported Transfer (or any translation). A

certified translation of the Purported Transfer is annexed hereto as Exhibit 13.

       22.     The certified translation of the Purported Transfer shows that there is nothing

about this email that evidences an agreement to transfer an interest in Willoughby Estates. The

email, on its face, is, at most, evidence of a discussion between myself and Mr. Halpem. The

Individual Plaintiffs and Willoughby Operations do not together hold a majority membership

interest in Willoughby Estates. They cannot remove me as manager and appoint themselves.

They cannot and do not have the authority to have filed the instant Petition on behalf of

Willoughby Estates. CSRE has not transferred any portion of its majority interest in Willoughby

Estates to anyone.

       23.     In fact, myself and Oberlander remain the managing members of Willoughby

Operations. While certain resolutions were allegedly passed by some of Willoughby Operations’

investors which purport to transfer management of Willoughby Operations to Elkaim, Halpem

and Schonberg, no information has ever been provided about the division of membership

interests in Willoughby Operations or the putative votes by the members in that entity to oust

myself and Oberlander as its managing members. Those resolutions are null and void. In other

words, Elkaim, Halpem, and Schonberg do not have, and never had, the authority to act on

behalf of Willoughby Operations, let alone Willoughby Estates.

       24.     It defies logic to believe that if Willoughby Operations and the Individual

Plaintiffs had been in possession of the Purported Transfer since April 2015 that they would have

repeatedly confirmed their minority interest in Willoughby Estates in numerous court filings.

       25.     As shown above, from 2017-2019, Willoughby Operations and the Individual

Plaintiffs repeatedly asserted, under oath and in pleadings that, consistent with the Holding
Case 1-19-45886-cec         Doc 24-1       Filed 11/05/19      Entered 11/05/19 13:50:28




Company Defendant Operating Agreements, they, through Willoughby Operations, hold a

minority interest in WUloughby Estates.

       26.     Now they are teking a wholly inconsistent jwsition before this Court based on the

Purported Transfer, which, if it was actually evidence of a transfer, would have been raised at the

outset in the Federal Court Action and/or Foreclosure Proceeding.

       27.     For the foregoing reasons, I respectfully request that die Petition be dismissed and

CSRE be awarded costs and fees In being forced to file the instant motion.

       28.     Furthennore, in light of the fact that the Petition is a sham, I request that the Court

deny “Willoughby Estates” motion to tamover records or hold a decision on that motion in

abeyance pending resolution of the motion to dismiss.



Dated: New York, New York
       November^ , 2019
